Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement

Receipt is acknowledged of the Amendment filed July 7, 2022.


Reasons for Allowance
Claims 1-16 are allowable over the prior art of record.
The following is an examiner's statement of reasons for allowance: the best prior art of record, Low et al., taken alone or in combination of other references, does not teach or fairly suggest a method or an apparatus comprising, among other things, identifying one or more sequences of operations for performing an un-compute operation on one or more of the plurality of qubits, respectively; for each identified sequence of operations: replacing the sequence of operations with an X basis measurement and a classically-controlled phase correction operation to provide an adjusted sequence of operations for performing the un-compute operation, wherein a result of the X basis measurement acts as a control for the classically-controlled correction phase operation; and executing the adjusted one or more sequences of operations on the one or more qubits, respectively, to run the un-compute operation inline, wherein qubits measured in the X basis are provided for use in other operations included in the quantum computation (claims 1 and 15); 
wherein entries Fi of the fixup table F are expressed as

    PNG
    media_image1.png
    121
    326
    media_image1.png
    Greyscale

where S represents the determined set of states (claim 11); and wherein the adjusted quantum circuit is configured to operate on multiple clean ancilla qubits (claim 13).
The claims dependent on the above-discussed independent claims are allowable also because of their dependency on patentable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL D CHANG/Primary Examiner, Art Unit 2844